Citation Nr: 0709994	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-41 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
peripheral vestibular weakness, prior to December 1, 2006.

2.  On and after December 1, 2006, entitlement to an 
increased evaluation in excess of 10 percent for peripheral 
vestibular weakness due to Meniere's disease.

3.  Entitlement to an increased evaluation for bilateral 
hearing loss due to Meniere's disease, currently evaluated as 
20 percent disabling.

4.  Entitlement to an increased evaluation for tinnitus due 
to Meniere's disease, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1942 to December 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Prior to December 1, 2006, peripheral vestibular weakness 
was manifested by peripheral vestibular weakness with 
dizziness.

2.  On and after December 1, 2006, there is no medical 
evidence of record indicating the severity of the veteran's 
service-connected peripheral vestibular weakness due to 
Meniere's disease.

3.  The evidence of record shows Level III hearing acuity in 
the right ear, and Level XI hearing acuity in the left ear.

4.  The veteran is receiving the maximum schedular evaluation 
for bilateral tinnitus due to Meniere's disease.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for 
peripheral vestibular weakness have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6204 (2006).


2.  On and after December 1, 2006, the criteria for an 
increased evaluation for peripheral vestibular weakness due 
to Meniere's disease have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
6205-6204 (2006).

3.  The criteria for an increased evaluation for bilateral 
hearing loss due to Meniere's disease have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6205-6100 (2006).

4.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus due 
to Meniere's disease.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2005); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to a 
compensable initial evaluation for peripheral vestibular 
weakness, and claims for entitlement to increased evaluations 
for peripheral vestibular weakness, bilateral hearing loss, 
and tinnitus, all due to Meniere's syndrome, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to a re-
adjudication of the veteran's claims for entitlement to an 
initial compensable evaluation for peripheral vestibular 
weakness and an increased evaluation for peripheral 
vestibular weakness due to Meniere's syndrome, an August 2006 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by issuance of fully compliant notification followed by 
a re-adjudication of the claim).  Prior to a re-adjudication 
of the veteran's claim for entitlement to an increased 
evaluation for bilateral hearing loss due to Meniere's 
disease, an October 2006 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187;  Dingess/Hartman, 19 Vet. 
App. 473; Prickett, 20 Vet. App. at 376.  With respect to the 
veteran's claim for an increased evaluation for bilateral 
tinnitus due to Meniere's disease, there is no legal basis 
upon which to award an increased evaluation, and accordingly, 
the provisions of the Veterans Claims Assistance Act have no 
effect on this issue.  Manning v. Principi, 16 Vet. App. 534, 
542-43 (2002). 

The letters also essentially requested that the veteran 
provide any evidence in his possession that pertained to 
these claims.  38 C.F.R. § 3.159(b)(1).  The veteran's 
service medical records, VA medical treatment records, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that 
the veteran failed to report to his scheduled November 2006 
VA examinations.  When a veteran fails to report for an 
examination scheduled in conjunction with a claim for 
increase, without good cause, the claim will be denied.  38 
C.F.R. § 3.655(b) (2006).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, or death of an immediate family member.  38 C.F.R. 
§ 3.655(a).  In a November 2006 letter, the veteran's 
attorney stated that the veteran could not report to the 
examination location due to his physical condition.  
Accordingly, the veteran has shown good cause and the Board 
will not deny the veteran's claims under the provisions of 
38 C.F.R. § 3.655(a), but will proceed to determine the 
claims based upon the evidence of record.  There is no 
indication in the record that other additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply to the 
issue for entitlement for an initial compensable evaluation 
for peripheral vestibular weakness, because that appeal is 
based on the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with that claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  

By an August 2004 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 20 
percent evaluation under 38 C.F.R. § 4.85, Diagnostic Code 
6100, effective May 10, 2004.  The RO also granted service 
connection for bilateral tinnitus, and assigned a 10 percent 
evaluation under 38 C.F.R. § 4.87, Diagnostic Code 6260, 
effective May 10, 2004.  The RO also granted service 
connection for peripheral vestibular weakness, vertigo, and 
assigned a noncompensable evaluation under 38 C.F.R. § 4.87, 
Diagnostic Code 6204, effective May 10, 2004.  The RO denied 
service connection for Meniere's disease.  The veteran 
appealed the evaluation for peripheral vestibular weakness, 
vertigo and the denial of service connection for Meniere's 
disease.  

In a March 2005 decision, the Board found that the veteran 
was entitled to service connection for Meniere's disease.  
The Board remanded the issue of entitlement to an increased 
evaluation for peripheral vestibular weakness, vertigo, as 
inextricably intertwined with the assignment of an evaluation 
for Meniere's disease.  See 38 C.F.R. § 4.87, Diagnostic Code 
6205, Note (noting that Meniere's syndrome may be rated under 
the criteria or rated separately under peripheral vestibular 
disorder, hearing impairment, and tinnitus, whichever method 
results in a higher overall evaluation).  Accordingly, in a 
May 2006 rating decision, the RO granted service connection 
for Meniere's disease and assigned a 30 percent evaluation 
under 38 C.F.R. § 4.87, Diagnostic Code 6205, effective May 
19, 2004.  In a June 2006 rating decision, however, the RO 
indicated that the May 2006 rating decision contained clear 
and unmistakable error and proposed reducing the evaluation 
for peripheral vestibular weakness due to Meniere's disease 
from 30 percent to 10 percent and evaluating Meniere's 
disease symptoms separate in order to provide the veteran the 
highest overall evaluation.  38 C.F.R. § 4.87, Diagnostic 
Code 6205, Note.  In the June 2006 rating decision, the RO 
assigned a 10 percent evaluation for peripheral vestibular 
weakness due to Meniere's disease and continued the 20 
percent evaluation for bilateral hearing loss due to 
Meniere's disease and the 10 percent evaluation for bilateral 
tinnitus due to Meniere's disease, which resulted in a higher 
overall evaluation.  The veteran appealed.  

Initial evaluation for peripheral vestibular weakness

A January 2004 VA medical record noted the veteran's current 
problems included vertigo.  A July 2004 VA audiological 
examination was conducted.  The veteran reported episodes of 
dizziness and the use of daily medication to control his 
vertigo episodes.  In a July 2004 VA ear disease examination, 
the veteran reported vertigo episodes that lasted 2 to 3 
days.  The veteran reported that medication had stopped the 
episodes.  Upon examination, there was a 73% left unilateral 
vestibular weakness consistent with a left peripheral 
vestibular system dysfunction.  There was nystagmus possibly 
secondary to unilateral weakness, no evidence of benign 
paroxysmal positional vertigo, ocular motor tests within 
normal limits, and posturography scores within normal limits.  
There was "increased difficulty with sensory condition 4 
which compromises proprioception and condition 6 which 
compromises both visual and proprioception, internalized 
mainly on vestibular function."  

In an August 2004 private medical record, the veteran 
reported monthly episodes of dizziness over the past 60 
years.  The veteran described vertigo, lightheadedness, off-
balance sensations, nausea, and vomiting.  The episodes 
lasted a day or so.  The diagnoses included left peripheral 
vestibular system dysfunction.  In a November 2004 letter, a 
private physician stated that the veteran had problems with 
peripheral vestibular weakness.  The diagnosis was Meniere's 
disease, which included tinnitus, imbalance, and spinning.  

A May 2006 VA medical record noted the veteran complained of 
worsening vertigo.  He reported vertigo upon position 
changes.  The veteran reported that medication seemed to help 
the vertigo and denied syncopal episodes.  The principal 
diagnosis was benign positional vertigo.  

A noncompensable evaluation for his peripheral vestibular 
weakness was initially assigned, effective May 10, 2004.  38 
C.F.R. § 4.87, Diagnostic Code 6204; see also 38 C.F.R. 
§ 4.31 (2006) (noting that where a noncompensable evaluation 
for a diagnostic code is not provided, a noncompensable 
evaluation shall nonetheless be assigned if the requirements 
for a compensable evaluation are not met).  A 10 percent 
rating is assigned for occasional dizziness and a maximum 30 
percent rating is assigned for dizziness and occasional 
staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204.  
Objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned under Diagnostic Code 6204 and hearing 
impairment or suppuration is separately rated and combined.  
38 C.F.R. § 4.87, Diagnostic Code 6204, Note.  The evidence 
shows VA and private diagnoses of peripheral vestibular 
system dysfunction or weakness.  Moreover, the evidence shows 
complaints of vertigo, imbalance, spinning, dizziness, and 
off-balance sensations.  The criteria for a 10 percent 
evaluation have thus been met.  A 30 percent evaluation, 
however, is not warranted as there is no evidence of 
occasional staggering.  Accordingly, a 10 percent initial 
evaluation prior to December 1, 2006, for peripheral 
vestibular weakness, but no more, is warranted.

On and after December 1, 2006, peripheral vestibular weakness 
due to Meniere's disease

There is no medical evidence of record regarding peripheral 
vestibular weakness due to Meniere's disease on and after 
December 1, 2006.

The veteran's 10 percent evaluation for peripheral vestibular 
weakness contemplates occasional dizziness.  38 C.F.R. § 
4.87, Diagnostic Code 6204.  A maximum 30 percent rating is 
assigned for dizziness and occasional staggering.  38 C.F.R. 
§ 4.87, Diagnostic Code 6204.  Because there is no additional 
medical evidence of record, the Board cannot grant an 
increased evaluation for peripheral vestibular weakness due 
to Meniere's disease.  

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  Meniere's disease may also be rated under its 
own diagnostic code, rather separately evaluating the 
symptoms as done here, if the criteria provide a higher 
evaluation to the veteran.  38 C.F.R. § 4.87, Diagnostic Code 
6205, Note.  Under Diagnostic Code 6205, a 30 percent 
evaluation is provided for hearing impairment with vertigo 
less than once a month, with or without tinnitus, a 60 
percent evaluation is provided for hearing impairment with 
attacks of vertigo and cerebellar gait occurring from one to 
four times a month, with or without tinnitus, and a 100 
percent evaluation is provided for hearing impairment with 
attacks of vertigo and cerebellar gait occurring more than 
once weekly, with or without tinnitus.

Here, the evidence does not support a 60 percent evaluation 
as there is no evidence of a cerebellar gait.  A 30 percent 
evaluation would not provide a higher overall evaluation 
because rating peripheral vestibular weakness, hearing loss, 
and tinnitus separately provides an overall 40 percent 
combined evaluation.  See 38 C.F.R. § 4.25(a) (2006).  
Accordingly, an increased evaluation is not warranted under 
Diagnostic Code 6205 for peripheral vestibular weakness.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Bilateral hearing loss due to Meniere's disease

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85 (2006).  Evaluations 
of bilateral defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Rating Schedule allows for such audiometric test results to 
be translated into a numeric designation ranging from Level 
I, for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  An 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85.

A July 2004 VA examination found the average pure tone 
threshold at 1,000, 2,000, 3,000, and 4,000 hertz was 63 
decibels in the right ear, and 90 decibels in the left ear.  
Speech recognition was 90 percent in the right ear, and 22 
percent in the left ear.  The audiological examination of 
record confirms that the veteran has Level III hearing acuity 
in the right ear, and Level XI hearing acuity in the left 
ear.  Under the applicable schedular criteria, a 20 percent 
evaluation is assigned for the degree of impairment 
demonstrated.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Accordingly, as the July 2004 VA examination is the 
only medical evidence of record indicating the level of 
disability of the veteran's service-connected bilateral 
hearing loss and because there is no additional medical 
evidence of record, an increased evaluation for bilateral 
hearing loss due to Meniere's disease is not warranted.  In 
resolving this factual issue, the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath, 1 Vet. App. at 595.  But as 
noted above, combining these symptoms under the diagnostic 
code for Meniere's disease would not provided an overall 
higher evaluation to the veteran.  Accordingly, an increased 
evaluation is not warranted for bilateral hearing loss under 
Diagnostic Code 6205.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
in support of the veteran's claim, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.

Bilateral tinnitus due to Meniere's disease

As noted above, bilateral tinnitus is assigned a 10 percent 
evaluation under 38 C.F.R. § 4.87, Diagnostic Code 6260.  
This is the maximum schedular rating available for bilateral 
tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260; see also 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (holding 
that VA had discretion to interpret its regulations to 
determine that 38 C.F.R. § 4.25(b) and Diagnostic Code 6260 
limit a veteran to a single 10 percent disability rating for 
unilateral or bilateral tinnitus).  There is no legal basis 
upon which to award an evaluation in excess of 10 percent for 
bilateral tinnitus.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Accordingly, an increased evaluation for bilateral 
tinnitus due to Meniere's disease is not warranted.




ORDER

An initial 10 percent evaluation, but no more, for peripheral 
vestibular weakness is granted.

On and after December 1, 2006, an increased evaluation for 
peripheral vestibular weakness due to Meniere's disease is 
denied.

An increased evaluation for bilateral hearing loss due to 
Meniere's disease is denied.

An increased evaluation for bilateral tinnitus due to 
Meniere's disease is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


